March 16, 1912. The opinion of the Court was delivered by
The appellants, Alexander Weldon and William Burroughs, were convicted of the murder of Elihu Moye, and are under sentence of death. By a former appeal, the defendants sought a new trial in this Court on the ground that they had not had a fair trial, without having made a motion in the Court of General Sessions on that ground; but the appeal was dismissed as premature, without prejudice to the right of the defendants to move for a new trial in the circuit Court. The orders of this Court and the disposition of the appeal appear in 88 S.C. 555, and89 S.C. 308.
After the dismissal of the former appeal a motion was made in the Court of General Sessions for a new trial on the grounds, first, that the defendants had discovered evidence in their favor after their trial which they should be allowed to offer, and second, that the trial was not fair and impartial. The motion was refused, and this appeal brings up for review both questions made in the Court below.
The affidavits as to the after discovered evidence fall short of making out a defense so clear and convincing as to warrant this Court in holding that the Circuit Judge abused his discretion in not granting a new trial on the first ground.
The second ground of appeal — the averment that the defendants have been convicted and sentenced to death without a fair and impartial trial — brings up for decision an issue of vital concern to every citizen of the State. By our Constitution the people have set the law above themselves, except as they choose to change it by the methods which *Page 36 
they themselves have ordained; and they have laid upon the Courts the duty of enforcing their promise that the weak as well as the strong shall be condemned only after a fair trial according to law before an impartial jury. In the faithful performance of their promise by the people, and in the discharge of their duty by the Courts is involved not only the public honor, but public safety, prosperity, and happiness; for in the long run neither individual nor community success is possible unless men feel that they will not lose life nor liberty nor property without a fair and impartial trial under the law of the land. Therefore the complaint of the defendants that a large and hostile crowd of persons so interfered with the trial that it was not a fair trial, concerns not only the defendants, but all the people.
Ideal conditions it is true are not to be expected, and verdicts should not be set aside by an appellate court for misconduct in a trial, unless the evidence is clear and convincing that extraneous influences so interfered with the conduct of the trial, or so pressed upon the jury, as to become factors in the result. A vast number of cases might be cited to show that this Court will refuse to heed unsubstantial charges that trials have not been fair. Yet in all the course of the development of the administration of law in England and America there has never been a doubt of the rule laid down in 1819 in the case of the King v. Huntet al., 2 Chitty 130, when the Court said it, is of the greatest importance that the administration of justice should be free, not only from spot or blame, but that it should be, as far as human infirmity could allow it to become, as free from all suspicion.
The special Judge, Hon. George W. Brown, who presided at the trial has certified that according to the facts as they appeared to him the rights of the defendant were safeguarded and the trial properly conducted. His opinion and that of Judge Prince, who denied the motion for a new trial, are entitled to great consideration; for their ability *Page 37 
and their solicitude that the defendants should have a fair trial cannot be doubted. In passing upon the correctness of their conclusions of law every statement of fact made by the trial Judge will be taken as true; and the evidence offered on behalf of the defendants will be taken as true only in so far as it is consistent with the statement of fact found in the report of the trial Judge.
Looking at the case in this way we find these to be the material facts: An atrocious murder of a worthy citizen had properly aroused the interest and indignation of the entire community. One of the persons suspected had confessed, and implicated as active participants in the crime the two defendants. Very soon after the murder a special term of Court had been ordered to try both the confessed murderer and these defendants. An immense number of people assembled at the trial intensely hostile to the accused, and crowded the courthouse. The defendants being without counsel, the presiding Judge sent for Mr. W.F. Clayton and requested him to undertake their defense. On his way to the Court through the dense crowd Mr. Clayton "heard expressions in regard to lynching," which convinced him that if he should ask for the three days of preparation allowed by law, the prisoners would be lynched, and under the compulsion of this fear he gave up that most vital right, and went immediately into the trial without preparation. That the danger of mob violence was present and imminent is made further manifest by the statements of Mr. Lucien W. McLemore and the stenographer of the Court, Mr. F. F. Covington, both witnesses of high character. Not a particle of evidence was offered by the State to controvert this showing. The presiding Judge, it is true, says that the crowd was quiet, and that it manifested no mob spirit to his eye nor in his hearing, but this statement does not impair the force of the testimony of those who mingled with the people and thus had better opportunity to observe. Thus it appears, beyond all doubt, that the circumstances of the trial *Page 38 
were such that counsel of experience and courage gave up under the most urgent compulsion the right to three days of preparation guaranteed to the accused by the law, and that, too, when he had been called into the case by the Court without previous notice.
Compulsion is sufficient to annul a will or a contract for the sale of property. How then can it be held that a trial involving life or death was fair and impartial according to the law of the land when the accused, under the compulsion of a reasonable apprehension of lawless violence, surrenders a right vital to his defense?
In an opinion delivered by the distinguished Judge Elliott, the Supreme Court of Indiana under circumstances very similar to those appearing here set aside for compulsion a plea of guilty, which defendant's counsel showed to the Court had been entered by their advice on the reasonable apprehension that if their client should be acquitted he would be lynched. Sanders v. State, 85 Ind. 318, 44 Am. Rep. 29.
It is argued, however, that counsel should have sought the protection of the Court. No doubt, that course would have been the most judicious, but, in view of the surroundings, and especially in view of the fact that the Judge's seat was itself pressed upon by the crowd, it would be an unjust judgment to hold that the accused lost a vital right by the failure of their counsel to do the most judicious thing in the sudden emergency which he was called on by the Court to meet.
Consideration of the further proceedings deepens the conviction that the trial was not fair. With respect to the charge that the space within the bar immediately around the Judge, the jury, and the witnesses was so taken by the great crowd, that the trial could not proceed with decorum and fairness, the presiding Judge says that it was the best behaved crowd he ever saw and that there was nothing to indicate to him a sign of a riotous spirit, that it did crowd within the bar, but that it was not in possession of the courthouse. *Page 39 
He says further: "In every instance when I observed that it was becoming too much crowded within the bar or my attention was called to such conditions my admonitions received the most respectful consideration and obedience, and there was never any crowding within the bar that in anyway interfered with the orderly dispatch of the business of the Court or with the rights of the counsel of the accused." The affidavit of Mr. Clayton contains the following statement: "That during the trial of the case deponent did not see the jury until he addressed them from the crowd intervening, that on several occasions deponent requested the Judge to compel the sheriff to clear away the crowd that he might see the witness whom he was examining." There is no statement of fact made by the presiding Judge inconsistent with the statement of Mr. Clayton. It thus appears that a large number of persons hostile to defendants were allowed so to press upon the Court that counsel for the defense had to ask several times that they be cleared away so that he could see the witness under examination, and so to press around the jury that counsel could not see them until he stood before them to argue the case. We are unable to assent to the opinion of the presiding Judge that such a state of affairs did not interfere with the orderly conduct of the business of the Court or with the rights of the accused. Trials must be public, but the right of the accused to a fair trial is superior to the right of the public to witness the trial. In all trials not only the dignity and decorum which should characterize the administration of justice, but the preservation of the rights of the people and of the parties to the cause, require that the public should be kept away from the witnesses and the jury and the counsel, to the end that the issue may be tried and decided without interference or extraneous influence. In this case the public was not so kept away. On the contrary, a large number of persons justly indignant at an atrocious murder, and *Page 40 
undeniably hostile to the accused, pressed upon the Court, the jury, and the witnesses.
Clearing away the hostile crowd from time to time did not meet the case. Fairness required that at least the space between the accused and their counsel, the jury, and the witnesses should have been kept free from intrusion. Courts cannot control public sentiment, but their commission from the people is to keep the inviolable precincts of the prisoner's dock, the counsel's place, the witness chair, the jury's seats, and the intervening space free from either hostile or friendly invasion or intrusion, lest the accused be terrified or his counsel confused in making his defense, lest the witness testify falsely under fear of inducement, lest the jury be overawed, or their minds influenced by an atmosphere surcharged with hostility or partiality. The intrusion into these inviolable precincts of a large number of persons, part of a vast assemblage hostile to the prisoners, was calculated to terrify the defendants, to confuse their counsel, to intimidate the witnesses, and to overawe the jury. This, with the fact that counsel gave up the right of the accused to have three days to prepare for their trial under the compulsion of a reasonable apprehension that the assertion of the right would result in their death by lynching, compels the conclusion that the defendants did not have a fair and impartial trial.
Applying the law more specifically, we reach these conclusions: The conditions under which counsel conducted the defendants' cause, and under which their witnesses were examined substantially interfered with the due exercise of the right granted by section 49 of the Criminal Code, "that the accused shall, at his trial, be allowed to be heard by counsel, may defend himself, and shall have a right to produce witnesses and proofs in his favor, and to meet the witnesses produced against him face to face."
The jury was not so safeguarded against extraneous influences as to allow the defendants the right of trial by an *Page 41 
impartial jury, guaranteed by section 18, article I of the Constitution; and the defendants were, by the compulsion of the fear of death by lynching, deprived of the right to have three days to prepare for their trial, conferred on them by section 40 of the Criminal Code.
Under varying facts other Courts have with practical unanimity held that verdicts should not be allowed to stand where action by those in attendance on a trial was calculated to overawe or influence the jury, or substantially interfere with the rights vital to the parties. Hamilton v. State
(Tex.), 37 S.W. 431; Westfolk v. State (Ga.), 8. S.E. 724; Raines v. State (Miss.), 33 So. 19; Sanders v. State85 Ind. 318, 44 Am. Rep. 29; People v. McMahan (Ill.),91 N.E. 104; Doyle v. Commonwealth (Va.), 40 S.E. 925;State v. Wilcox (N.C.), 42 S.E. 536; Robinson v. State
(Ga.), 65 S.E. 792.
The judgment of this Court is that the judgment of the Circuit Court be reversed, and the cause remanded for a new trial.
MESSRS. CHIEF JUSTICE GARY and JUSTICE HYDRICKalone participate in this opinion and concur.